848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary L. HUDSON, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 88-1036.
United States Court of Appeals, Sixth Circuit.
May 5, 1988.

Before LIVELY, MERRITT and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner brought this action for habeas corpus relief under 28 U.S.C. Sec. 2241 questioning the sentence computation of various felony firearms convictions.  The district court denied the petition and this appeal followed.  On appeal the parties have briefed the issues.  Additionally, petitioner moves for the appointment of appellate counsel and for in forma pauperis status.


3
Upon consideration, and for the reasons set forth in the district court's memorandum opinion of December 22, 1987, we find the appeal to be entirely without merit.  It is therefore ORDERED that the motions for counsel and in forma pauperis status be denied and the appeal be dismissed.  Rule 9(b)(4), Rules of the Sixth Circuit.